20-11976-shl           Doc 65       Filed 05/25/21 Entered 05/25/21 16:06:08                     Main Document
                                                  Pg 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––X
In re:                        : Chapter 7
                              :
JEFFREY WINICK                : Case No. 20-11976 (SHL)
               Debtor.        :
                              :
––––––––––––––––––––––––––––––X

       DOLP 655 PROPERTIES II LLC’S RESERVATION OF RIGHTS IN RESPONSE
        TO TRUSTEE’S APPLICATION TO RETAIN MALTZ AUCTIONS, INC. AS
          BROKER AND MARKETING AGENT TO MARKET AND SELL THE
         DEBTOR’S ESTATE’S INTERESTS IN WINICK REALTY GROUP LLC
                           AND WTN REALTY CORP.

           In response to the Application to Employ Maltz Auctions, Inc., d/b/a Maltz Auctions as

Broker and Marketing Agent to Market and Sell the Debtor's Estate's Interests in Winick Realty

Group LLC and WTN Realty Corp. [Doc. 62, 63] (the “Application”), creditor and party-in-

interest, DOLP 655 PROPERTIES II LLC (“DOLP 655”),1 by and through its undersigned

counsel, states as follows. Winick Realty Group LLC is subject to obligations owed to DOLP 655.

The Trustee has yet to provide clarity on the proposed terms and structure of any marketing and

sale contemplated in the Application and thus DOLP 655 reserves the right to object to any

proposed sale or transfer put forth, especially any proposed sale or transfer of interest in Winick

Realty Group LLC in which Winick Realty Group LLC does not remain subject to its existing

obligations to DOLP 655.




1
    This response is submitted on the date hereof by consent of Trustee’s counsel to extension of time to submit same.
20-11976-shl   Doc 65   Filed 05/25/21 Entered 05/25/21 16:06:08        Main Document
                                      Pg 2 of 2



Dated: New York, New York
       May 25, 2021

                                             ROSENBERG & ESTIS, P.C.

                                             By: /s/ John D. Giampolo
                                                 John D. Giampolo

                                                 733 Third Avenue
                                                 New York, NY 10017
                                                 (212) 551-1273

                                     Counsel for DOLP 655 PROPERTIES II LLC




                                       -2-
